Citation Nr: 1753048	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1974 to March 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.

This matter was previously before the Board in February 2016 and it was remanded for further development. The matter now returns to the Board for appellate consideration.


FINDING OF FACT

The Veteran's bipolar disorder is not etiologically related to her active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include bipolar disorder, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate her claim. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016). Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for an acquired psychiatric disorder.  At her February 2016 hearing, the Veteran testified that she had in-service complaints of anxiety with related lightheadedness and headaches. She also reported that she was sexually assaulted in service, but did not report the incident. Her service treatment records are negative for complaints, diagnoses, or treatment of any psychiatric disability, as well as any sexual assault.  

Instead, the Veteran's service records from June 1978 note that she complained of dizziness but had no history of throbbing headache associated with anxiety lasting until a period of relaxation. She was determined to have symptoms consistent with anxiety. Records from August 1978 note several complaints of dizziness, nausea, and infrequent generalized weakness, however it was undetermined as to what preceded these symptoms.
In addition, the Veteran indicated on her separation examination that she had no frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; or nervous trouble of any sort.

The Veteran's post-service VA treatment reports show treatment for bipolar disorder with medication and individual therapy. Her 2017 mental hospital stay notes did not indicate that the Veteran cited any stressors related to military sexual trauma but rather she was suicidal in relation to her current social stressors at the time.

In March 2015, a VA examiner diagnosed the Veteran with bipolar II disorder. The examiner opined that it was less likely than not that the onset of the diagnosis occurred during the Veteran's military service. The examiner noted that the Veteran reported that she believed her current mental health challenges originated during her childhood. The examiner also reported that a review of the Veteran's service treatment records did not indicate any formal mental health diagnosis while the Veteran was in the military. 

In August 2016, the Veteran underwent a VA examination, whereby she was also diagnosed with bipolar II disorder. The examiner indicated that the claimant did not meet the diagnostic criteria for PTSD under the DSM-5. The examiner opined that the Veteran's bipolar disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner noted that although the Veteran alleged that she was sexually assaulted while in active duty in 1974, she had no complaints about the trauma until 2014 and she began mental health treatment in the 1990s.The examiner reasoned that the majority of the Veteran's extensive mental treatment notes only documented current social stressors leading to her symptoms and, thus, it could not be proved that she was actually sexually assaulted, as she did not report it at the time.

In October 2016, the examiner provided an addendum opinion and opined that the Veteran's reported in-service complaint of anxiety associated with lightheadedness and frontal headache did not give credible evidence that her mental diagnosis originated in the military. The examiner also noted that the Veteran's service treatment records did not indicate any formal mental health diagnosis while the Veteran was in the military. The examiner also reported that the Veteran's isolated complaints of anxiety in the context of physical ailments did not point to her bipolar disorder originating in the military. The examiner concluded that it was less likely than not that the diagnosis of bipolar II disorder had its onset during military service.

Based upon the evidence of record, the Board finds that the Veteran's diagnosed acquired psychiatric disorder, to include bipolar disorder, was not present until many years after service and is not etiologically related to her military service.
	
As noted above, service treatment records indicate complaints of anxiety symptoms, but no diagnoses or treatment of any acquired psychiatric disorder or symptoms.  The Veteran indicated that she first sought treatment for psychiatric issues in the 1990's, which is more than five years after her period of military service.  This time period without complaints of psychiatric symptoms weighs against a claim that the Veteran's diagnosed acquired psychiatric disorder is related to her military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

In addition, the VA opinions from March 2015, as well as August and October 2016 concluded that the Veteran's psychological disorder was not related to her military service.  The Board finds these opinions to be highly probative, as they are based on examination of the Veteran and thorough review of her claims file.  Moreover, the examiners provided a detailed rationale in support of the respective opinions provided, with clear conclusions, supporting data, and reasoned medical explanations. Accordingly, they are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Moreover, the Board finds that while the Veteran is competent to report any in-service symptoms, as well as pertinent symptomatology since service, she is not competent to directly link any current disability to service as medical expertise is required. In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. See Davidson, supra; Jandreau, supra; See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). It should be noted that the Board questions the Veteran's credibility in light of her remarks during her March 2015 VA examination in which she attributed her mental health symptoms to her childhood, rather than military service. Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of her acquired psychiatric disorder.

After careful consideration of the lay and medical evidence of record, the Board finds that the most probative evidence is against a grant of service connection for the Veteran's acquired psychiatric disorder. 38 C.F.R. § 3.303 (2017). In reaching such a conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2017); Gilbert, supra.










ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder, is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


